Citation Nr: 0117737	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  95-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

4.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1994, the RO denied 
entitlement to a permanent and total disability rating for 
non-service connected pension purposes.  The Board remanded 
this claim in March 1997.  In June 1998, the RO denied claims 
for increased ratings for right knee disability and bilateral 
hearing loss as well as service connection for PTSD.  The 
appellant perfected his appealed to the issues of service 
connection for PTSD and increased ratings for right knee and 
hearing loss disability during his appearance before the RO 
in February 1999.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (an oral statement at a hearing, when later reduced to 
writing by means of a hearing transcript, satisfies the 
component of a written filing for appeal purposes).  At that 
time, he withdrew from appeal the issue of an increased 
rating for hemorrhoids.  See 38 C.F.R. § 20.204(b) (2000).

The Board notes that, by means of a VA Form 9 filing received 
in September 1999, the appellant appears to have raised a 
claim for service connection for a back disability.  The 
claim is referred to the RO for appropriate action.  The 
issue of an increased rating for hemorrhoids was withdrawn at 
the hearing.

The appellant's claims for an increased rating for status 
post medial meniscectomy of the right knee and entitlement to 
a permanent and total disability rating for non-service 
connected pension purposes are addressed in the remand 
following this decision.


FINDINGS OF FACT

1.  The veteran has been determined to be eligible for a 
combat action ribbon.  PTSD has been attributed to inservice 
stressors.

2.  The appellant's hearing loss disability is manifested by 
puretone threshold averages of 36.25 decibels in the right 
ear with speech recognition of 96 percent, and puretone 
average thresholds of 45 decibels in the left ear with speech 
recognition of 94 percent.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.304 (2000).

2.  The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.85, 4.86, 
4.87 Diagnostic Code 6100 (1999); 38 C.F.R. Part 4, §§ 4.85, 
4.86 Diagnostic Code 6100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The appellant is a Marine who served in the Republic of 
Vietnam.  His decorations include the Vietnam Service Medal 
with 1 star, the Vietnam Campaign medal with 60 device and 
the Republic of Vietnam Meritorious Unit Citation.  The 
veteran's representative has now established that the veteran 
is entitled to the Combat Action Ribbon for his service in 
Vietnam.  Therefore, the Board now accepts that the veteran 
was in combat and had potential stressors.

The record also includes numerous treatment and evaluation 
reports that establish that the veteran has PTSD.  Some of 
the alleged stressors are consistent with combat.  The law 
provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

Based on the service department determination of eligibility 
for a combat action ribbon and the numerous diagnoses of 
PTSD, it is concluded that service connection for PTSD is 
warranted.

Hearing Loss

The appellant contends that he is entitled to a compensable 
rating for his service connected bilateral hearing loss.  His 
statements and testimony of record primarily reflects his 
complaint of an inability to hear and understand speech 
without use of hearing aids.  He resorts to reading lips to 
help understand speech, and often does not hear voices when 
unable to face the person speaking.  His January 2001 
testimony reflects his belief that he hasn't noticed a 
"drop-off" of his hearing since his last VA audiology 
examination although he did notice having to turning up the 
volume of the radio at times.  He also complains of an 
inability to use his hearing aids 50 percent of the time due 
to his non-service connected trigeminal neuralgia condition.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law imposes 
new duty to assist and notification requirements on the part 
of VA.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (codified 
at 38 U.S.C.A. §§ 5103A and 5107).  These new provisions are 
applicable to the current claim on appeal.  VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Review of the record reveals that the RO has secured all 
medical records identified by the appellant has pertinent to 
his claim for an increased rating for bilateral hearing loss.  
In addition, the appellant has been advised of the evidence 
that would be necessary for him to substantiate his claim.  
During his appearance before the undersigned in January 2001, 
he testified to a lack of appreciable hearing loss since his 
last VA audiology examination in May 1998.  At that time, he 
was given an additional 60-day period within which to submit 
any additional evidence in support of his claim.  He has not 
submitted any additional evidence since that time.  The 
evidence of record is sufficient to proceed with this claim, 
and the notice and duty to assist requirements set forth in 
the VCAA have been satisfied.  The Board finds no prejudice 
results to the appellant in adjudicating this claim at this 
time.

In a rating decision dated in September 1995, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable disability evaluation.  This rating 
was based on service medical records which showed a decline 
in bilateral hearing acuity in service.  At the time of 
discharge, the appellant's right ear hearing loss was 
manifested by average pure tone thresholds of 5, 5, 10 and 55 
decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  
His left ear hearing loss was manifested by average pure tone 
thresholds of 15, 20, 25, and 65 decibels at 1000, 2000, 3000 
and 4000 Hertz, respectively.  

The appellant filed his claim for an increased rating by 
means of a VA Form 21-4138 filing received in September 1996.  
Effective on June 10, 1999, the regulations pertaining to 
evaluations for hearing loss disability changed.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  In pertinent part, the new 
provisions reflect a change in terminology by referring to 
puretone threshold averages as opposed to average puretone 
decibel loss.  Additionally, a new provision was added to the 
schedular criteria which allows special consideration to 
cases of exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86 (2000).  This provision, which applies to 
individuals with puretone thresholds of 55 decibels or more 
in each of the specified frequencies (1000, 2000, 3000 and 
4000 hertz), is not applicable to the case at hand.  The 
Board is prohibited from applying the new regulations prior 
to the effective date, see 38 U.S.C.A. § 5110(g) (West 1991); 
VA O.G.C. Prec. 3-2000 (April 10, 2000), but must apply the 
most favorable version from and after the effective date of 
amendment.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
As the regulatory changes have no substantive effect on the 
facts of this case, the Board finds that neither version is 
more favorable to the appellant in application.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1999- 2000).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre- designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1999) and 4.85 (2000).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The most recent VA audiology examination, dated in May 1998, 
reveals right ear hearing loss manifested by pure tone 
thresholds of 15, 10, 45, and 75 decibels at 1000, 2000, 3000 
and 4000 Hertz, respectively.  His left ear hearing loss was 
manifested by pure tone thresholds of 20, 25, 60, and 55 
decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  
Speech recognition using the Maryland CNC test was 96 percent 
for the right ear and 94 percent for the left ear.  His VA 
clinical records reveal that he has been fitted with binaural 
hearing aids, but otherwise do not show audiometric results 
exceeding the May 1998 findings. 

Based upon the above, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.  The appellant 
currently manifests a right ear puretone threshold average of 
36.25 decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I" under both 
criteria.  Table VI in 38 C.F.R. § 4.87 (1999) and § 4.85 
(2000).  He has a left ear puretone threshold average of 45 
decibels with speech recognition of 94 percent.  This also 
corresponds to a numeric designation of "I" under both 
criteria.  Id.  These combined numeric designations result in 
a rating of 0 percent under Diagnostic Code 6100.  Table VII 
in 38 C.F.R. § 4.87 (1999) and § 4.85 (2000).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa.  See 38 C.F.R. § 4.87 (1999); 38 C.F.R. § 4.85 and 4.86 
(2000).  The Board does not discern any other schedular 
criteria which would allow a compensable rating.

In adjudicating this claim, the Board recognizes the 
appellant's complaint of an inability to hear and understand 
speech without use of hearing aids.  His complaints regarding 
the existence of a hearing loss disability are credible and 
verified by the evidence of record.  However, the audiometric 
testing is the most probative evidence of record regarding 
the severity and extent of his hearing loss disability.  
Additionally, the Board notes that VA examinations are 
conducted without use of hearing aids and the schedular 
rating makes proper allowance for the improvement in hearing 
due to hearing aids.  See 38 C.F.R. § 4.86 (1999) and 
38 C.F.R. § 4.85(a) (2000).  The Board may not consider the 
effects that his non-service connected trigeminal neuralgia 
has upon his service connected disability.

Finally, the Board does not find that the appellant's 
bilateral hearing loss disability presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).  In this respect, 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular evaluation may be 
assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for his disability.  Additionally, there is no 
showing that his bilateral hearing loss disability markedly 
interferes with his employment as a warehouse worker.  As 
such, the Board finds no basis for further action on this 
question.  VA O.G.C. Prec. 6-96 (1996).


ORDER

Service connection for PTSD is granted.  An increased rating 
for bilateral hearing loss is denied.


REMAND

The appellant claims that he is entitled to an increased 
rating for his status post medial meniscectomy of the right 
knee.  He recently testified to episodes of instability and 
loss of range of motion.  His VA clinical records reflect 
that he was seen for a flare-up of right knee pain in 
February 1999.  He was scheduled for an initial evaluation on 
March 5, 1999 and a 4-8 week period of physical therapy.  The 
RO last requested VA clinical records on March 4, 1999.  The 
Board must remand this claim to the RO in order to obtain 
these pertinent treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is obligated to obtain pertinent 
treatment records of medical records generated by its 
agency). 

The Board will defer adjudication of the claim for 
entitlement to a permanent and total disability rating for 
non-service connected pension purposes pending receipt of 
additional VA treatment records and any additional 
development deemed necessary by the RO pursuant to the VCAA.  
However, the Board notes that the RO has not assigned a 
disability rating for trigeminal neuralgia.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (1991) (before a total and 
permanent disability rating can be awarded, an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability).  This issue should be addressed on 
readjudication.

Accordingly, the claims are REMANDED to the RO for the 
following action:

1.  The RO should assign a percentage evaluation 
for each chronic disability manifested by the 
appellant, to include trigeminal neuralgia.

2.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  

3.  The RO should obtain an outstanding VA 
treatment records concerning the right knee dated 
after February 1999.

4.  The veteran is informed that if there are 
records addressing the degree of impairment due to 
the right knee or records addressing his 
occupational ability, he must submit that evidence 
to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



